ORDER
PER CURIAM.
The father, C.G., appeals the dissolution judgment entered by the Circuit Court of St. Louis County, which inter alia, awarded custody of the parties’ minor children, divided the parties’ property and debts, and awarded the mother attorney’s fees. The mother, L.G., cross-appeals, challenging various rulings related to child custody. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).